INDEMNIFICATION AGREEMENT


This INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of
____________________, is entered into by KAISER FEDERAL FINANCIAL GROUP, INC., a
Maryland corporation (the “Corporation”), and
______________________________________ (“Indemnitee”) with reference to the
following facts and circumstances:
 
A.           Competent and experienced persons are increasingly reluctant to
serve as directors or officers of corporations unless they are protected against
exposure to litigation costs and risks resulting from such service.
 
B.           Plaintiffs often seek damages in such large amounts, and the costs
of litigation may be so enormous (regardless of the merits of the case), that
the defense or settlement of litigation is often beyond the personal resources
of directors and officers.
C.           The Corporation believes it is unfair for directors and officers to
assume the risk of huge judgments and other expenses in cases in which the
director or officer received no personal benefit and in cases where the director
or officer was not culpable.
 
D.           The Corporation’s articles of incorporation (the “Charter”) provide
for the Corporation to indemnify its current and former directors and officers
to the fullest extent permitted by the Maryland General Corporation Law.  The
Charter provides that the indemnification and advancement of expenses provisions
set forth therein are not exclusive, and contemplates that contracts may be
entered into between the Corporation and its directors and officers with respect
to indemnification and advancement of expenses.
 
E.           The board of directors of the Corporation (the “Board of
Directors”) has determined that contractual indemnification as provided herein
is reasonable and prudent and promotes the best interests of the Corporation and
its stockholders.
 
F.           The Corporation wants Indemnitee to serve or continue to serve as a
director or officer, free from undue concern for unwarranted claims for damages
arising out of or related to such services, and Indemnitee is willing to do so
on the condition that Indemnitee is granted the rights to indemnification and
advancement of expenses provided for herein.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1.           General.
 
 
(a)           To the maximum extent permitted by applicable laws, the
Corporation shall indemnify Indemnitee if Indemnitee was or is a party, or is
threatened to be made a party, to any threatened, pending or completed action,
suit, arbitration or other proceeding (including any appeal therefrom), whether
civil, criminal, administrative or investigative (any of the foregoing, a
“Proceeding”), by reason of the fact that (i) Indemnitee is or was, or has
agreed to serve at the request of the Corporation as, a director, officer,
employee or agent of the Corporation or (ii) while serving as a director or
officer of the Corporation, Indemnitee is or was serving, or agreed to serve, at
the request of the Corporation as a director, officer, employee or agent
(including serving as a trustee, partner or manager or in a similar capacity) of
a subsidiary of the Corporation or any other entity, venture, trust, benefit
plan or other enterprise (any of the foregoing, a “Covered Entity”), or by
reason of any action alleged to have been taken or omitted in such
capacity.  The foregoing indemnification obligation includes, without
limitation, claims for monetary damages against Indemnitee in respect of any
alleged breach of fiduciary duties, to the full extent permitted under
applicable laws.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           The indemnification provided by this Section shall be from and
against all costs, expenses (including attorneys’ fees), judgments, fines,
settlement payments, losses, liabilities, damages and other obligations
(collectively, “Covered Items”) actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with a Proceeding, but shall only be
provided if (i) Indemnitee’s actions were not the result of active and
deliberate dishonesty; (ii) Indemnitee did not actually receive an improper
personal benefit in money, property or services in the transaction, event or
circumstance at issue; (iii) Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in, or not opposed to, the best interests
of the Corporation; and (iv) with respect to any criminal action or proceeding,
Indemnitee had no reasonable cause to believe Indemnitee’s conduct was unlawful
(collectively, “Standard of Conduct”).
 
 
(c)           Notwithstanding the foregoing provisions of this Section, in the
case of any threatened, pending or completed action or suit by or in the right
of the Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Corporation,
or while serving as a director or officer of the Corporation, is or was serving
or has agreed to serve at the request of the Corporation as a director, officer,
employee or agent of a Covered Entity, no indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee has been adjudged
to be liable to the Corporation unless, and only to the extent that, a court
having jurisdiction in the matter determines upon application that, despite the
adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnity for such Covered
Items.
 
 
(d)           The termination of any Proceeding by judgment, order or settlement
shall not, of itself, create a presumption that Indemnitee did not meet the
Standard of Conduct. The termination of any Proceeding by a conviction, or a
plea of nolo contendere or its equivalent or an entry of an order of probation
prior to judgment shall create a rebuttable presumption that Indemnitee did not
meet the Standard of Conduct.
 
2.           Coverage Of Indemnitee As A Non-Party.  If Indemnitee is, by reason
of Indemnitee’s corporate status with the Corporation or any Covered Entity, a
witness or other participant in any Proceeding at a time when Indemnitee is not
a party in that Proceeding, the Corporation shall indemnify Indemnitee and hold
Indemnitee harmless against all Covered Items actually and reasonably incurred
by Indemnitee or on Indemnitee’s behalf in connection therewith to the same
extent provided in this Agreement as if Indemnitee were a party.
 
 
 
2

--------------------------------------------------------------------------------

 
3.           Successful Defense; Partial Indemnification.
 
 
(a)           To the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding referred to in Section 1 or in defense of
any claim, issue or matter therein, Indemnitee shall be indemnified against
Covered Items actually and reasonably incurred in connection therewith.  Without
limiting the foregoing, if any Proceeding is disposed of, on the merits or
otherwise (including a disposition without prejudice), without (i) the
disposition being adverse to Indemnitee, (ii) an adjudication that Indemnitee
was liable to the Corporation, (iii) a plea of guilty or nolo contendere by
Indemnitee, (iv) an adjudication that Indemnitee did not meet the Standard of
Conduct and (v) with respect to any criminal action or proceeding, an
adjudication that Indemnitee had reasonable cause to believe Indemnitee’s
conduct was unlawful, for purposes of this Agreement Indemnitee shall be
considered to have been wholly successful with respect thereto.
 
 
(b)           If Indemnitee is entitled under this Agreement to indemnification
for a portion of the Covered Items actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with any Proceeding, or in
defense of any claim, issue or matter therein, but not for the total amount
thereof, the Corporation shall indemnify Indemnitee for the portion of such
Covered Items to which Indemnitee is entitled.
 
4.           Determination That Indemnification Is Proper.  Any indemnification
provided for hereunder shall (unless otherwise ordered by a court) be made by
the Corporation unless a determination is made that indemnification is not
proper in the circumstances because Indemnitee has not met the applicable
Standard of Conduct set forth in Section 1.  Any such determination shall be
made only by (i) a majority vote of a quorum of directors who are not parties to
the Proceeding in question (“disinterested directors”), (ii) a majority vote of
a committee of disinterested directors designated by a majority vote of all
directors if a quorum of the Board cannot be reached, (iii) a majority vote of a
quorum of holders of the outstanding shares of all classes of the Corporation’s
stock entitled to vote on the matter, voting as a single class, which quorum
shall consist only of stockholders who are not at that time parties to the
Proceeding in question, (iv) special legal counsel selected by the disinterested
directors or a committee of disinterested directors as provided in clause (ii)
of this Section or (v) a court of competent jurisdiction.
 
5.           Procedure For Indemnification.
 
 
(a)           Promptly after Indemnitee receives notice of any claim, demand,
event or commencement of a Proceeding for which Indemnitee will make a claim
hereunder, including a claim for advancement of costs and expenses (any of the
foregoing, a “Covered Event”), Indemnitee shall notify the Corporation in
writing of such Covered Event in accordance with paragraph (b) of this Section;
provided, however, that any failure or delay by Indemnitee to give such
notification shall not relieve the Corporation of its obligations hereunder
except to the extent, if  any, that the Corporation is prejudiced in its
obligations or rights hereunder as a result of such failure or delay.
 
 
 
3

--------------------------------------------------------------------------------

 
(b)           The notification required by paragraph (a) of this Section shall
include copies of such documentation and other information as is reasonably
available to Indemnitee and reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification.  The Corporation shall,
upon receipt of Indemnitee’s request for indemnification, advise the Board of
Directors of such request.
 
 
(c)           The Corporation’s determination whether to grant Indemnitee’s
indemnification request shall be made promptly, and in any event within 60 days
following the Corporation’s receipt of Indemnitee’s written request for
indemnification pursuant to paragraphs (a) and (b) of this Section.  If the
Corporation assumes the defense of Indemnitee in a Covered Event pursuant to
Section 6, such assumption shall constitute the Corporation’s granting of
Indemnitee’s request for indemnification hereunder, unless not permitted by
applicable law.  Indemnitee’s right to indemnification under this Agreement
shall be enforceable by Indemnitee in any court of competent jurisdiction if the
Corporation denies such request, in whole or in part, or fails to respond within
such 60-day period.  It shall be a defense to any such action by Indemnitee
(other than an action for the advancement of costs and expenses under Section 7)
that Indemnitee has not met the applicable Standard of Conduct, but the burden
of proving such defense shall be on the Corporation. Neither the failure of the
Corporation to have made a determination prior to the commencement of such
action that indemnification is proper in the circumstances because Indemnitee
has met the applicable Standard of Conduct, nor a determination by the
Corporation that Indemnitee has not met such Standard of Conduct, shall be a
defense to the action or create a presumption that Indemnitee has or has not met
the applicable Standard of Conduct.  Indemnitee’s costs and expenses (including
attorneys’ fees) incurred in successfully establishing the right to
indemnification, in whole or in part, shall also be indemnified by the
Corporation.
 
 
(d)           Indemnitee shall be presumed to be entitled to indemnification
under this Agreement upon submission of a request for indemnification in
accordance with this Section, and the Corporation shall have the burden of
overcoming that presumption in reaching a contrary determination.
 
6.           Assumption Of Defense By The Corporation.
 
 
(a)           The Corporation is entitled to assume the defense of any Covered
Event for which the Corporation will indemnify Indemnitee, with counsel
reasonably acceptable to Indemnitee, by the Corporation’s delivery to Indemnitee
of written election to do so.  After delivery of such election by the
Corporation, approval of such counsel by Indemnitee and retention of such
counsel by the Corporation, the Corporation will not be liable to Indemnitee for
attorneys’ fees subsequently incurred by Indemnitee with respect to such Covered
Event (but Indemnitee may employ his own counsel at his own expense); provided,
however, that if (i) counsel to the Corporation or Indemnitee reasonably
concludes that there is a conflict of interest, or reasonably believes that such
conflict is likely to arise, between the Corporation and Indemnitee on any
significant issue in the conduct of the defense or (ii) the Corporation has not,
in fact, employed counsel in a reasonably timely manner to assume the defense of
such Covered Event, then the fees of Indemnitee’s counsel shall be at the
expense of the Corporation, except as otherwise expressly provided by this
Agreement.  The Corporation shall not, however, be entitled, without the consent
of Indemnitee, to assume the defense of any Covered Event brought by or in the
right of the Corporation to procure a judgment against Indemnitee or as to which
counsel for the Corporation or Indemnitee has reasonably made the conclusion or
has the reasonable belief specified in clause (i) of this paragraph (a).
 
 
 
4

--------------------------------------------------------------------------------

 
(b)           To the extent within the Indemnitee’s power, Indemnitee shall give
such information and cooperation as may be reasonably required by the
Corporation in any Covered Event for which the Corporation has assumed the
defense of Indemnitee.
 
 
(c)           The Corporation’s assumption of the defense of a Covered Event
pursuant to this Agreement shall constitute a determination by the Corporation
that indemnification of Indemnitee is proper in the circumstances because
Indemnitee has met the applicable Standard of Conduct, unless not permitted by
applicable law.
 
7.           Advancement Of Expenses.  Costs and expenses reasonably incurred by
Indemnitee in the defense of any Covered Event shall be paid promptly (but in no
event shall exceed 20 days after a written claim was received) by the
Corporation in advance of a final disposition of such Covered Event, without
Indemnitee first having to pay them out of Indemnitee’s own pocket if the
Indemnitee provides a written affirmation of the Indemnitee’s good faith belief
that the applicable Standard of Conduct has been met and a written undertaking
to repay the amount if (i) it is ultimately determined that such Standard of
Conduct has not been met or (ii) it is ultimately determined by a court of
competent jurisdiction that Indemnitee is not entitled to be indemnified by the
Corporation.  To the extent that Indemnitee actually pays out-of-pocket costs or
expenses that are eligible for advancement by the Corporation hereunder, the
Corporation shall promptly reimburse such amounts to Indemnitee as an
advance.  The Corporation shall not be obligated, however, to advance any costs
or expenses if it is prohibited by applicable law, regulation or regulatory
order from doing so, or as provided in Section 6 if the Corporation has assumed
the defense of Indemnitee.  If it is ultimately determined that Indemnitee has
not met the applicable Standard of Conduct or if it is ultimately determined by
a court of competent jurisdiction that Indemnitee is not entitled to be
indemnified by the Corporation, Indemnitee shall promptly reimburse the
Corporation for all amounts so advanced.
 
8.           Settlements.  The Corporation shall not be obligated to indemnify
Indemnitee for any amounts paid in settlement of any Covered Event if the
settlement is effectuated without the Corporation’s prior written consent. The
Corporation shall not settle any Covered Event in any manner that would impose
any obligation, penalty or limitation on, or that otherwise would adversely
affect, Indemnitee without Indemnitee’s prior written consent.  Neither the
Corporation nor Indemnitee shall unreasonably withhold or delay consent to any
proposed settlement.
 
9.           Insurance And Subrogation.
 
 
(a)           Throughout the term of this Agreement, the Corporation shall make
commercially reasonable efforts to maintain directors’ and officers’ liability
insurance (“D&O Insurance”) that is not less favorable to Indemnitee than the
D&O Insurance that the Corporation has in effect on the date of this Agreement.
The Corporation shall make commercially reasonable efforts to exercise all
options available under the D&O Insurance to obtain tail coverage, or additional
extended reporting period coverage, to the extent such coverage would apply to
Indemnitee’s service with the Corporation or a Covered Entity.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           To the extent of any payment by the Corporation to or on behalf of
Indemnitee under this Agreement, the Corporation shall be subrogated to all of
Indemnitee’s rights of recovery under the D&O Insurance or any other available
insurance policy or bond.  Indemnitee shall take all action necessary to secure
such rights, including execution of documents needed for the Corporation to
bring suit to enforce such rights.  The Corporation shall pay or reimburse all
expenses actually and reasonably incurred by Indemnitee in connection with such
subrogation.
 
10.           Limitation On Indemnification.  Notwithstanding anything in this
Agreement to the contrary, the Corporation shall not be obligated to indemnify
Indemnitee:
 
(i)           for any amount that has actually been paid to or on behalf of
Indemnitee under any insurance policy, bond, contract, agreement or otherwise;
 
(ii)           for any amount that has been advanced to Indemnitee by an
insurance company or bonding company, with such advance being secured by
Indemnitee’s right to indemnification payments from the Corporation;
 
(iii)           on account of Indemnitee’s acts or omissions if a final
adjudication establishes that such acts or omissions involved bad faith, active
and deliberate dishonesty, intentional misconduct, fraud or a knowing violation
of law and were material to the cause of action, or, in the case of a criminal
action or proceeding, Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was illegal;
 
(iv)           on account of any transaction with respect to which Indemnitee is
finally adjudged to have received an improper personal benefit in money,
property or services;
 
(v)           with respect to a Proceeding initiated by Indemnitee, unless it
was (A) brought to establish or enforce a right to indemnification (in which
case clause (vi) below shall govern) or (B) authorized by the Board of
Directors;
 
(vi)           with respect to a Proceeding instituted by Indemnitee to enforce
or interpret this Agreement, except to the extent that (A) Indemnitee is
successful in establishing Indemnitee’s right to indemnification in such
Proceeding or (B) the court in such Proceeding determines that, despite
Indemnitee’s failure to establish the right to indemnification, Indemnitee is
entitled to indemnity;
 
(vii)           with respect to any threatened, pending or completed action or
suit by or in the right of the Corporation to procure a judgment in its favor
against Indemnitee if Indemnitee is adjudged to be liable to the Corporation
unless, and only to the extent that, the court in such action or suit determines
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity;
 
 
 
6

--------------------------------------------------------------------------------

 
(viii)           with respect to any short-swing trading liability under section
16(b) of the Securities Exchange Act of 1934, as amended, or any successor
statute;
 
(ix)           in connection with any Proceeding or claims for the enforcement
of Indemnitee’s noncompete, nondisclosure or other contractual obligations owed
to the Corporation or any Covered Entity, unless Indemnitee is successful in the
defense of such claim or Proceeding; or
 
(x)           to the extent indemnification is prohibited by applicable law,
including applicable banking law and regulations.
 
11.           Savings Clause.  If any provisions of this Agreement are
invalidated by a court of competent jurisdiction, the Corporation shall
indemnify Indemnitee and hold Indemnitee harmless to the full extent permitted
by the provisions of this Agreement that have not been invalidated and by
applicable law.
 
12.           Contribution.  To provide for just and equitable treatment in
circumstances where the indemnification provided for herein is held by a court
of competent jurisdiction to be unavailable to Indemnitee in whole or in part,
it is agreed that in such event the Corporation shall, to the full extent
permitted by applicable law, contribute to the payment of Indemnitee’s Covered
Items in an amount that is just and equitable in the circumstances, taking into
account, among other things, contributions by other directors and officers of
the Corporation or others pursuant to indemnification agreements or otherwise;
provided, however, that such contribution shall not be required where such
holding by the court is due to (i) the failure of Indemnitee to meet the
applicable Standard of Conduct or (ii) any limitation on indemnification set
forth in Sections 5(a), 8 or 10.
 
13.           Subsequent Legislation.  If the laws of the State of Maryland (or
the laws of any successor jurisdiction governing the Corporation) are amended
after adoption of this Agreement to expand further the indemnification permitted
to directors or officers, then subject to all other terms and conditions of this
Agreement, the Corporation shall indemnify Indemnitee to the full extent
permitted by such laws as so amended.
 
14.           Other Indemnification Rights And Provisions.
 
(a)           Except as provided in paragraph (b) of this Section, the
provisions herein for indemnification and advancement of expenses are not
exclusive of any other rights which Indemnitee may have under any provision of
law, in any court in which a Proceeding is brought, by vote of the Corporation’s
stockholders or disinterested directors, under any other agreements or
otherwise.  Indemnitee’s rights under this Agreement shall continue after
Indemnitee has ceased being a director or officer of the Corporation and shall
inure to the benefit of Indemnitee’s heirs, executors and administrators.  No
amendment or alteration of the Charter or the bylaws or other governing
documents of the Corporation shall adversely affect Indemnitee’s rights under
this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
(b)           In the event of any inconsistency or conflict between this
Agreement and the Charter with respect to indemnification and advancement of
costs and expenses, or in the event that this Agreement imposes (i) procedural
requirements on Indemnitee’s exercise of the right to be indemnified or receive
an advancement of costs and expenses or (ii) limitations on such rights, which
requirements or limitations are not contained in the Charter, then Indemnitee
covenants and agrees to be bound by the provisions of this Agreement.  Such
covenant and agreement are in consideration and are a material inducement for
the Corporation’s granting of the valuable rights and benefits to Indemnitee
under this Agreement.
 
15.           Amendments; Waivers.  No amendment, modification or waiver of any
provision of this Agreement shall be binding unless in writing and signed by
both parties hereto.  No waiver of any provision of this Agreement shall
constitute a waiver of any other provision hereof nor shall such waiver
constitute a continuing waiver.
 
16.           Successors And Assigns.  This Agreement is binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors,
assigns, heirs, executors, administrators and legal representatives.  The
Corporation shall require and cause any direct or indirect successor (whether by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporation, to agree in writing to assume and perform
under this Agreement in the same manner and to the same extent that the
Corporation would be required to perform under it if no such succession had
taken place.
 
17.           Governing Law.  This Agreement shall be governed by, and construed
according to, the laws of the State of Maryland as applied to contracts entered
into, and to be performed entirely within, the State of Maryland.  If a court of
competent jurisdiction makes a final determination that the laws of any
jurisdiction other than the State of Maryland govern indemnification by the
Corporation of its officers and directors and advancement of officers’ and
directors’ costs and expenses, then such rights provided under this Agreement
shall be enforceable to the full extent permitted under such other laws.
 
18.           No Employment Rights.  Nothing in this Agreement gives Indemnitee
any right to employment or continued employment.
 
19.           Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.
 
20.           Headings.  The section headings in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.
 

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
set forth above.
 
 

 
THE CORPORATION:
 
INDEMNITEE:
 
KAISER FEDERAL FINANCIAL GROUP, INC.,
 a Maryland corporation
 
 
_________________________________
Name:
   
By: ____________________________
 
Name:
 
Title:
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 